DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered.  Applicant has amended the set of claims by removing limitations such as “adhesion promotors”, or “hydrophobicizing agents” from a Markush group of selected materials in independent Claim 1, changing and narrowing the scope of the claimed invention.  As a result, the previous prior art rejection has been modified using another interpretation of secondary reference Rothman et al., (“Rothman 2”, WO 2015/184436).
On pages 5-7 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that previous primary reference Rothman et al., (“Rothman”, WO 2014/186352), and previous secondary reference Rothman et al., (“Rothman 2”, WO 2015/184436), do not disclose newly amended independent Claim 1 since limitations such as “adhesion promotors”, or “hydrophobicizing agents” were removed from Claim 1, and the previous citations relied upon in Rothman 2 do not disclose the other claimed materials of the same Markush group.  The Examiner notes that while the previous citations in Rothman 2 and the combination do not disclose the materials now claimed in Claim 1, a different interpretation and combination is now relied upon using Rothman 2 and a different citation, (See page 10, lines 5-15; There are multiple layers in which there are polymer materials laid on top, in which the surface of the layers are modified by including a functionalized polymer surface such as silicone 
The Examiner has withdrawn the previous 112b rejections due to amendments made, but notes that a new 112b rejection has been made as a result of the amendments as well.
Priority
This application is a 371 entry of PCT/US17/59650, which in turn claims priority from provisional application 62/416,314, and also claims Continuation-in-Part status from previous application PCT/US12/39534.  PCT/US12/39534 claims priority from provisional applications 61/533,544 and 61/489,893.  Here, the Examiner notes that the claimed invention including independent Claim 1 in the instant application of 16/347,004 includes the limitation “a compliant and tacky surface” which is not discussed or included in any of the applications except for provisional application 62/416,314.  
Thus, the Examiner gives a priority date of November 2, 2016 for the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 and any of its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “a chemical selected from…alkyl, aryl”.  It is not clear if “alkyl” and “aryl” are stand-alone components, since they must be part of another group to form “a chemical compound”.  As a result, it is indefinite what they encompass.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3, 5, 8-12, 14 & 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman et al., (“Rothman”, WO 2014/186352), in view of Rothman et al., (“Rothman 2”, WO 2015/184436).
Claims 1-3, 5, 8-12, 14 & 17-20 are directed to an apparatus, an apparatus type invention group.
Regarding Claims 1-3, 5, 8-12, 14 & 17-20, Rothman discloses an apparatus, (See page 15, lines 17-25), comprising: 
a substrate arranged to contact an aqueous slurry, (See page 25, lines 24-25, page 26, lines 1-2, lines 15-20), the aqueous slurry containing minerals and unwanted materials, (See page 22, lines 8-11, page 26, lines 15-20), the minerals comprising 
a polymeric coating disposed on the substrate, the polymeric coating comprising a compliant and tacky surface, (See page 9, lines 7-20), the polymer coating further comprising a chemical to render the compliant and tacky surface hydrophobic so as to attract the hydrophobic or hydrophobized mineral particles, (See page 10, lines 2-25 with one of See page 7, lines 12-15, page 9, lines 2-5, or page 39, lines 1-5).
Rothman 2 discloses an apparatus with a polymer modified with a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; chain transfer agents; chain extenders; aryl or alkyl copolymers; fluorinated copolymers; hexamethyldisilazane; inorganic silica, hydrophobic silica, fumed hydrophobic silica; and MQ resin, (See page 10, lines 5-15; There are multiple layers in which there are polymer materials laid on top, in which the surface of the layers are modified by including a functionalized polymer surface such as silicone alkyl copolymer.  The Examiner indicates that the polymer includes a material that is an alkyl copolymer.  Alternatively, See page 20, lines 1-5, lines 15-24, Rothman 2; the layer is formed from a polymer PDMS which is formed/modified from a silica – the Examiner interprets this to be an inorganic silica.  Rothman 2).  Additional features of this embodiment are included as part of the overall disclosure.
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of Rothman by incorporating a polymer modified with a material selected from the group consisting of tackifiers; plasticizers; crosslinking agents; chain transfer agents; chain extenders; aryl or alky copolymers; 
Additional Disclosures Included: Claim 2: The apparatus according to claim 1, wherein the polymeric coating is formed from a polymer selected from the group consisting of silicone; acrylics; butyl rubber; ethylene vinyl acetate; natural rubber; nitriles; styrene block copolymers with ethylene, propylene, and/or isoprene; polyurethanes; and polyvinyl ethers, (See page 12, lines 10-14, page 13, lines 24-25, and example in See page 23, lines 11-25, Rothman).  Claim 3: The apparatus according to claim 1, wherein the chemical comprises a siloxane derivative, (See page 23, lines 11-25, Rothman).  Claim 5: The apparatus according to claim 2, wherein the polymer is further modified with a chemical selected from the group consisting of alkyl, aryl, silica-based additives; clays; bentonite; oligomeric plasticizers; and POSS materials, (page 10, lines 6-11 (alkyl functionalities), Rothman 2).   Claim 8: The apparatus according to claim 1, wherein the polymeric coating is reacted with an additional functionality including oxyhydryl, sulfhydryl, or cationic functionality found in mineral collectors, (See page 36, lines 20-25, page 37, lines 1-4, Rothman). Claim 9: The apparatus according to claim 1, wherein the substrate comprises a flat surface, (See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman). Claim 10: The apparatus according to claim 1, wherein the substrate comprises a belt, (See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman). Claim 11: The apparatus according to claim 1, wherein the substrate comprises a bead, (See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman). Claim 12: The apparatus according to claim 1, wherein the substrate comprises a mesh or a filter, (See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman). Claim 14: The apparatus according to claim 1, wherein the substrate comprises an impeller, (See page 6, lines 5-7, page 10, lines 11-15, or page 25, lines 10-15, Rothman). Claim 17: The apparatus according to claim 1, wherein the substrate comprises a three- dimensional open cellular structure made of hard plastic, (See page 15, lines 7-14, See page 36, lines 15-17; or See page 40, lines 21-25, page 41, lines 1-5, Rothman). Claim 18: The apparatus according to claim 1, wherein the substrate comprises a solid, hollow, or network structure made of glass, metal, ceramic or polymer, (See page 36, lines 15-17, See page 46, lines 10-16, Rothman). Claim 19: The apparatus according to claim 1, wherein the minerals comprise sulfide-based materials including copper, gold, lead, zinc, nickel and iron, (See page 27, lines 6-10, or See page 47, lines 5-6, Rothman).  Claim 20: The apparatus according to claim 1, wherein the minerals are further hydrophobized by addition of collector chemicals to the aqueous slurry, wherein the collector chemicals are selected from the group consisting of xanthate, dithiophosphate, dithiophosphinate, dithiocarbamate, thionocarbamate, hydroxamates, amine ethers, primary amines, fatty acids and their salts, (See page 36, lines 24-25, page 37, lines 1-9; and See page 45, lines 11-17, Rothman).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman et al., (“Rothman”, WO 2014/186352), in view of Rothman et al., (“Rothman 2”, WO 2015/184436), in further view of Hughes, (WO 02/066168).
Claim 6 is directed to an apparatus, an apparatus type invention group.
Regarding Claim 6, modified Rothman discloses the apparatus according to claim 1, but does not explicitly disclose wherein the polymeric coating has a thickness, (See page 15, lines 11-13, Rothman; The bead has a two part structure with an outer layer analogous to a coating), but does not disclose the thickness ranged from 0.2 mils to 5.0 mils.
Hughes discloses an apparatus, (See Abstract, Hughes), wherein its polymeric coating has a thickness ranged from 0.2 mils to 5.0 mils, (See page 3, paragraphs 2 & 3, Hughes; the particles (analogous to beads) are disclosed to have a range from 50 to 800 microns or 100-500 microns, which converts to approximately 2 mils to 31.5 mils, or approximately 3.9 mils to 19.7 mils.  The overall size of the particle or bead caps the overall thickness of the two part coating in Rothman since the overall thickness of the coating cannot be thicker than the bead itself.  The bead size is as low as either 2 mils or 3.9 mils based on the conversion above.  When the bead size is at either 2 mils or 3.9 mils, the coating on the bead must be limited from 0 to 2 mils or 0 to 3.9 mils, overlapping with the claimed range from 0.2 to 2 mils, or 0.2 to 3.9 mils as a result).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating wherein the polymeric coating has a thickness ranged from 0.2 mils to 5.0 mils as in Hughes in order to use overall sizes of particles that are “buoyant”, (See page 3, paragraph 1 & 3, Hughes), because these “buoyant properties may be used to facilitate collection of the associated minerals”, (See page 4, paragraph 3, Hughes), as desired in Rothman, (See Abstract, and See page 10, lines 23-25, Rothman).
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman et al., (“Rothman”, WO 2014/186352), in view of Rothman et al., (“Rothman 2”, WO 2015/184436), in further view of “Loop Tack”, (“Loop Tack”, by PTSC, a non-patent literature document issued/revised as late as Nov. 2013, 8 pages, submitted by Applicant on March 5, 2020), in further view of Zhao et al., (“Zhao”, US 6,262,144).
Claim 7 is directed to an apparatus, an apparatus type invention group.
Regarding Claim 7, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the compliant and tacky surface has a tacky scale as measured by loop tack against polished stainless steel using PSTC-16 Method A with loop tack in a range of 5 to 600 grams-force.
Loop Tack discloses a compliant and tacky surface has a tacky scale as measured by loop tack against polished stainless steel using PSTC-16 Method A with loop tack, (See pages 16-1 & 16-3).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating wherein the compliant and tacky surface has a tacky scale as measured by loop tack against polished stainless steel using PSTC-16 Method A with loop tack in Loop Tack in order to “determine the tack properties of a pressure sensitive adhesive” such as the tacky surface coating formed in Rothman.
Modified Rothman does not explicitly disclose that the range of the surface is 5 to 600 grams-force.
Zhao discloses a polymeric composition that can be made into particles in an aqueous dispersion,(See column 2, lines 6-10, Zhao, and See column 15, lines 21-26), that have a surface with a range of 5 to 600 grams-force, (See column 21, lines Table 1, See column 29, lines 10-55, Zhao; Values in Table 1 are in units of newton for example, the value 4.0 under the column PE, which converts to 407.9 grams-force, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating the range of the surface is 5 to 600 grams-force as in Zhao because using polymers “obtainable in accordance with the invention, are excellent pressure-sensitive adhesives having high cohesion and high adhesion”, (See column 3, lines 13-16, Zhao), when applied to the apparatus of Rothman will contribute to the tackiness of the material in maintaining “the contact and ‘grip’ on the collected hydrophobic minerals”, (See page 9, lines 13-16, Rothman).
Claims 13, 15 & 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman et al., (“Rothman”, WO 2014/186352), in view of Rothman et al., (“Rothman 2”, WO 2015/184436), in further view of Jay, (US 6,896,808).
Claims 13, 15 & 16 are directed to an apparatus, an apparatus type invention group.
Regarding Claim 13, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the substrate comprises an open-cell foam.
Jay discloses an apparatus, (See column 1, lines 10-17, Jay), wherein its substrate comprises an open-cell foam, (See column 8, lines 35-38, Jay).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating wherein the substrate comprises an open-cell foam as in Jay so that “the stiffness of the open-cell..foam provides the desired mechanical properties”, (See column 8, lines 38-40, Jay), while “the copper will be selectively recovered from the slurry or solution”, (See column 8, lines 25-26, Jay), as also discussed in Rothman, (See page 27, lines 6-10, or See page 47, lines 5-6, Rothman).
Regarding Claim 15, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the substrate comprises an open-cell foam made from reticulated polyurethane.
Jay discloses an apparatus, (See column 1, lines 10-17, Jay), wherein its substrate comprises an open-cell foam made from reticulated polyurethane, (See column 8, lines 35-38, Jay).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating wherein the substrate comprises an open-cell foam made from reticulated polyurethane as in Jay so that “the stiffness of the open-cell polyurethane foam provides the desired mechanical properties”, (See column 8, lines 38-40, Jay), while “the copper will be selectively recovered from the slurry or solution”, (See column 8, lines 25-26, Jay), as also discussed in Rothman, (See page 27, lines 6-10, or See page 47, lines 5-6, Rothman).
Regarding Claim 16, modified Rothman discloses the apparatus according to claim 1, but does not disclose wherein the substrate comprises an open-cell foam made from a material selected from the group consisting of silicone, polychloroprene, polyisocyanurate, polystyrene, polyolefin, polyvinylchloride, epoxy, latex, fluoropolymer, phenolic, EPDM, and nitrile.
Jay discloses an apparatus, (See column 1, lines 10-17, Jay), wherein its substrate comprises an open-cell foam made from a material selected from the group consisting of silicone, polychloroprene, polyisocyanurate, polystyrene, polyolefin, polyvinylchloride, epoxy, latex, fluoropolymer, phenolic, EPDM, and nitrile, (See column 11, lines 41-56, Jay; Examiner interprets “made from” to include precursor compounds such as phenols recited in this passage).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the apparatus of modified Rothman by incorporating wherein the substrate comprises an open-cell foam made from a material selected from the group consisting of silicone, polychloroprene, polyisocyanurate, polystyrene, polyolefin, polyvinylchloride, epoxy, latex, fluoropolymer, phenolic, EPDM, and nitrile as in Jay so that “the stiffness of the open-cell polyurethane foam provides the desired mechanical properties”, (See column 8, lines 38-40, Jay), and “the presence of an alcohol…may enhance the sorption properties of both the polymer materials and also that of the water insoluble polymeric materials”, (See column 11, lines 41-44, Jay), while “the copper will be selectively recovered from the slurry or solution”, (See column 8, lines 25-26, Jay), as also discussed in Rothman, (See page 27, lines 6-10, or See page 47, lines 5-6, Rothman).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779